DETAILED ACTION
This action is responsive to the RCE filed 7/13/22.
Claims 1-13 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim has been amended to recite: “wherein the energy delivery member includes an electrode coupled to a portion of the fluid delivery conduit, the electrode including an electrically conductive film or coating directly coupled to an electrically insulating external surface of the fluid supply conduit, wherein the electrically conductive film or coating extends only partially about a perimeter of the external surface of the fluid supply conduit, and at least on electrically insulating material disposed over a portion of the electrically conductive material, thereby defining at least one electrically conductive tissue contact region of the exposed contact surface, and at least one electrically insulating tissue contact region of the exposed contact surface on only a tissue facing side of the energy delivery member”.
The examiner cannot find support in the original disclosure for the claimed embodiment.
For instance, applicant cites in particular the embodiment of fig. 26 to teach the aspects related to the electrically insulating contact region. However, the embodiment of fig. 26 lacks support for various other limitations related to claim 1. For instance, the embodiment of fig. 26 lacks electrically conductive film or coating directly coupled to an electrically insulating external surface of a fluid supply conduit, wherein the electrically conductive film or coating extends only partially about a perimeter of the external surface of the fluid supply conduit. Further this embodiment provides no support for a fluid supply conduit which extends at least partially around a circumference of an inflatable member. In the examiner’s opinion, applicant is combining features from mutually exclusive embodiments of the invention which were not disclosed to be used in the same embodiment. 
Therefore, the claims contain new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayse et al. (US 20110152855, “Mayse”) in view of Simpson et al. (US 20030100895).
Regarding claim 1, Mayse teaches a pulmonary treatment system (Par. 15, ‘In some embodiments, a treatment system can be navigated through airways, such as the right and left main bronchi of the lung root, as well as more distal airways within the lungs, to treat a wide range of pulmonary symptoms, conditions, and/or diseases, including, without limitation, asthma, COPD, obstructive lung diseases, or other diseases that lead to an increased resistance to airflow in the lungs.’), comprising: a nerve modification (Abstract, ‘The coolable ablation assembly damages nerve tissue to temporarily or permanently decrease nervous system input.’) assembly configured to assume a reduced profile (Par. 17, ‘The ablation assembly, in some embodiments, can be moved from a low-profile configuration for delivery to a deployed configuration for treating tissue at a target region.’) for passage through a lumen of an elongate device and positioning in an airway of a patient (Figs. 2-3, 8 and 16, and par. 159, ‘FIG. 3 shows a delivery device in the form of a catheter system 204 extending through a delivery apparatus 206.’), the lumen having a diameter less than about 8.0 millimeters (Fig. 16 and par. 199, ‘the diameter DL of the working channel 386 can be less than about 8 mm’), and configured to assume a treatment configuration for treatment of the airway (Par. 17, ‘The ablation assembly, in some embodiments, can be moved from a low-profile configuration for delivery to a deployed configuration for treating tissue at a target region.’; and fig. 7); the nerve modification assembly including an energy delivery portion configured to generate heat energy in an airway wall of the airway to ablate nerve tissue along the airway (Figs. 7, and par. 173, ‘FIG. 7 shows a cross-sectional temperature profile in a section of the airway wall through which the RF energy is delivered to ablate tissue.’); and a cooling portion configured to remove heat energy from the airway wall while heat energy is generated in the airway wall by the energy delivery portion (Fig. 7 and par. 172, ‘A cooling section 209 of the ablation assembly 208 contains coolant to cool tissue adjacent to a tissue-contacting portion 215 of the energy emitter assembly 220 when energy is outputted.’), wherein the cooling portion includes an inflatable member (Fig. 7 and par. 179, ‘[…] a deployable element, illustrated as a distensible and thermally conductive balloon 212’) and a fluid delivery conduit that extends at least partially around a circumference of the inflatable member when the nerve modification assembly is in the treatment configuration (Fig. 7 and par. 179, energy emitter assembly 220 extends partially around the circumference of balloon 212 and includes a fluid delivery conduit for the circulation of conduit 218), and wherein the energy delivery member includes an electrode coupled to a portion of the fluid delivery conduit (Fig. 7, RF electrode 214), the electrode including an electrically conductive film or coating directly coupled to an external surface of the fluid supply conduit (Fig. 105a and par. 308, ‘FIGS. 105 and 105A show an ablation assembly 2600 that includes a collapsible electrode 2614 carried on a conduit or tubular member 2618. The electrode 2614 can be a coating, thin foil, film, or other electrically conductive material. Different types of coating, plating, or other fabrication techniques can be used to form the electrode 2614.’), wherein the electrically conductive film or coating extends only partially about a perimeter of the external surface of the fluid supply conduit (Par. 198, ‘The electrode 214, being curved, can also nest with and partially encircle the elongate shaft 230.’). 
Mayse fails to teach that the lumen of the elongate device has a diameter less than 6 mm; that the fluid supply conduit comprises an electrically insulating external surface to which the electrode is coupled; at least one electrically insulating material disposed over a portion of the electrically conductive material, thereby defining at least one electrically conductive tissue contact region of the exposed contact surface, and at least one electrically insulating tissue contact region of the exposed contact surface on only a tissue facing side of the energy delivery member. 
Regarding the diameter of the elongate device aspect, while Mayse doesn’t explicitly teach the diameter range of ‘less than 6 mm’, Mayse does teach the larger diameter range of less than 8 mm (Par. 199). Further, according to MPEP 2144.05(I), “’[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.’ In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).” Therefore, considering that the Mayse teaches the larger range of ‘less than 8 mm’ which encompasses the claimed narrower range of ‘less than 6mm’, the claimed narrower range is considered prima facie obvious in view of Mayse. 
Regarding the material of the fluid conduit aspect, the examiner maintains that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to select the material used for the fluid conduit to be electrically insulating, as needed or desired, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding the electrically insulating material disposed over the conductive material aspect, Simpson teaches a catheter for applying ablation energy to biological tissue (Abstract) an energy delivery portion (Figs. 6-7, electrode 40) configured to generate heat energy at a power density sufficient to ablate tissue (Par. 8), the energy delivery portion having a transverse cross-section defining a curvature in a circumferential direction about a longitudinal axis of the energy delivery portion the energy delivery portion (Figs. 6-7, the longitudinal direction can be considered the direction going into the page along the length of the channel; therefore, circumference of the electrode 40 represents a ‘curvature in a circumferential direction about a longitudinal axis’) comprising an electrically conductive material (Fig. 6, band electrode 40); and at least on electrically insulating material disposed over a portion of the electrically conductive material (Figs. 6-7 and pars. 44, 50; surface covering 52), thereby defining at least one electrically conductive tissue contact region of the exposed contact surface (Fig. 7, electrode 40 contacts tissue 76), and at least one electrically insulating tissue contact region of the exposed contact surface on a tissue facing side of the energy delivery member (Fig. 7, surface covering 52 contacts tissue 76). Simpson further teaches that the ablation window formed by the electrically insulative covering allows for the procedure to be performed with less energy since all of the power to the electrode is directed through the ablation window, thus minimizing power (Par. 50).
In view of Simpson, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Mayse, as modified, by providing an electrically insulating material disposed over a portion of the electrically conductive material, as taught by Simpson, in order to minimize the power requirements of the procedure, as taught by Simpson.
Further, while Simpson teaches electrically insulating material also located on the non-tissue facing side, this is a consequence of the fact that Simpson teaches electrodes extending around the complete circumference of the catheter. Considering that Mayse teaches that the electrodes can be configured to extend only partially around the circumference of the fluid delivery conduit on a tissue facing side, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to provide the insulating material only in locations which cover the electrode which would naturally be on the tissue facing side. 
Regarding claim 2, Mayse, as modified, further teaches wherein the electrode is configured to deliver radio frequency energy to the airway wall (See Mayse, Fig. 7, RF electrode 214 and par. 166).
Regarding claim 3, Mayse, as modified, further teaches wherein the cooling portion includes a thermodynamic cooling mechanism (See Mayse, Par. 179).
Regarding claim 4, Mayse, as modified, further teaches wherein the inflatable member and the fluid delivery conduit are in fluid communication with a source of chilled fluid (See Mayse, Par. 181).
Regarding claim 5, Mayse, as modified, further teaches wherein the electrode comprises a collapsible and expandable electrode coupled to a portion of the fluid delivery conduit (See Mayse, Pars. 308-311).
Regarding claims 6-7, Mayse, as modified, fails to teach wherein the energy delivery portion is configured to generate heat energy at a power density ranging from 0.3 to 1.0 W/mm2 in an airway wall of the airway; or wherein the cooling portion is configured to remove heat energy at a power density ranging from about 0.025 to about 1.0 W/mm2 from the airway wall while heat energy is generated in the airway wall by the energy delivery portion.
The examiner maintains, however, that it would have it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Mayse by making the power densities of the respective portions within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Mayse, as modified, further teaches wherein the energy delivery portion is configured to heat nerve tissue at a depth of at least 2 mm in the airway wall to a temperature of at least 50ºC (See Mayse, Fig. 6, curve B).
Regarding claim 9, Mayse, as modified, further teaches wherein the cooling portion is configured to cool airway wall tissue disposed between the energy delivery portion and the nerve tissue to a temperature of less than 50°C (See Mayse, Pars. 175-176 and fig. 6).
Regarding claim 10, Mayse, as modified, further teaches wherein the electrically insulating material is disposed over each end of the electrically conductive film or coating (Mayse has previously been modified in view of Simpson to provide an insulating mask over ends of the electrode; see Simpson, fig. 7, covering 2 end regions of electrode 40), such that the at least one collapsible and expandable electrically conductive tissue contact region (Par. 308 and fig. 105a, collapsible electrode) is bounded on each end and extends along the longitudinal axis of the conduit between two electrically insulating contact regions (See Simpson, fig. 7, covering 2 end regions of electrode 40).
Regarding claim 11, Mayse, as modified, further teaches an elongated shaft having proximal and distal ends (Fig. 3) and a fluid delivery lumen (Fig. 7 and par. 179, arrows 218 represent movement of coolant through energy emitter assembly 220), wherein the cooling portion is coupled to the elongate shaft near the distal end and is fluidly coupled to the fluid delivery lumen such that a coolant may be circulated through the cooling portion so as to remove heat energy from the airway wall while heat energy is generated in the airway wall by the energy delivery portion (Fig. 7 and par. 172, ‘A cooling section 209 of the ablation assembly 208 contains coolant to cool tissue adjacent to a tissue-contacting portion 215 of the energy emitter assembly 220 when energy is outputted.’).
Regarding claims 12-13, Mayse, as modified, teaches that the fluid delivery conduit is constructed of a collapsible material and that the inflatable member is formed of a compliant material, but fails to teach that the material selected for the fluid delivery conduit is formed of a non-deformable material that does not plastically deform at a first pressure; or that that the material selected for the inflatable member is selected to plastically deform at a second pressure less than the first pressure.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to select the materials used for the fluid conduit and inflatable member to have the proper deformation properties, as needed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 6/14/22 with respect to the rejection of claims 1-13 under 35 U.S.C. 112, 1st paragraph, have been fully considered but they are not persuasive.
As argued, above, it is the examiner’s position that applicant is combining features from mutually exclusive embodiments of the invention which were not disclosed to be used in the same embodiment. As such, there is no support in the original disclosure for an electrode configuration in which a coating or film extends only partially about the perimeter of electrically insulating external surface of a fluid supply conduit and which has an additional electrically insulating masking layer disposed over a portion of the electrically conductive material but only on a tissue facing surface of the energy delivery member. Therefore, the rejection is maintained. 
Applicant's arguments filed 6/14/22 with respect to the rejection of claims 1-13 under 35 U.S.C. 103(a) have been fully considered but they are not persuasive.
Applicant argues that the combination of Mayse in view of Simpson cannot teach ‘wherein the electrically conductive film or coating extends only partially about a perimeter of the external surface of the fluid supply conduit’. The examiner disagrees and notes that Mayse explicitly teaches that the electrode can partially extend around the perimeter of the fluid supply conduit in par 198.
Applicant further argues that the Mayse, as modified, cannot teach electrically insulation material only on a tissue facing side of the energy delivery member. The examiner disagrees. Considering that Mayse teaches that the electrodes can be configured to extend only partially around the circumference of the fluid delivery conduit on a tissue facing side, it is the examiner’s position that upon combination with Simpson that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to provide the insulating material only in locations which cover the electrode which would naturally be on the tissue facing side. Therefore, the rejection maintained.
Applicant’s arguments, see “Remarks”, filed 6/14/22, with respect to the rejection of the claims under non-statutory double patenting have been fully considered and are persuasive. Therefore, the rejection under non-statutory double-patenting has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794